Case 4:18-cv-00548-ALM-KPJ Document 16 Filed 02/27/19 Page 1 of 3 PageID #: 59



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 CHAPWOOD CAPITAL INVESTMENT        §
 MANAGEMENT, LLC and                §
 ED BUTOWSKY,                       §
                                    §
      Plaintiffs,                   §
                                    §
 v.                                 § Civil Action No. 4:18-cv-00548-ALM-KPJ
                                    §
 CHARLES SCHWAB & CO., INC.,        §
 WALTER W. BETTINGER, II, and KEVIN §
 LEWIS,                             §
                                    §
      Defendants.                   §


                                    JOINT STATUS REPORT

         On October 30, 2018, the Court entered an Order and Report and Recommendation of

United States Magistrate Judge (“Order”) (Dkt. 15), dismissing without prejudice several

Defendants and referring the Plaintiffs Chapwood Capital Investment Management, LLC and Ed

Butowsky and the remaining Defendants Charles Schwab & Co., Inc., Walter W. Bettinger, II, and

Kevin Lewis, “to binding arbitration, as agreed to by the parties.” The Court’s Order also states

that “the parties shall submit a joint status report to the Court regarding the status of this matter by

February 27, 2019, or within one week after the completion of the agreed arbitration, whichever

is sooner.”

         In compliance with Court’s Order, the remaining parties to the above-captioned action file

this Joint Status Report and report to the Court that no further action has been taken by any party

to this matter since the entry of the Court’s Order. Plaintiffs state that after entry of the Court’s

Order in October 2018, Plaintiff, Ed Butowsky, was hospitalized and otherwise in poor medical




74079644.1                                       -1-
Case 4:18-cv-00548-ALM-KPJ Document 16 Filed 02/27/19 Page 2 of 3 PageID #: 60



condition. His health has improved, but he is still recovering. Plaintiffs expect to commence the

agreed arbitration proceedings before JAMS in Dallas within three (3) weeks.



 Dated: February 27, 2019                        Respectfully submitted,



                                                   /s/ Brett C. Govett
                                                     Brett C. Govett
                                                     State Bar No. 08235900
                                                     brett.govett@nortonrosefulbright.com
                                                     Ellen Sessions
                                                     State Bar No. 00796282
                                                     ellen.sessions@nortonrosefulbright.com
                                                     Kyle Schindler
                                                     State Bar No. 24066033
 OF COUNSEL                                          kyle.schindler@nortonrosefulbright.com
 NORTON ROSE FULBRIGHT US LLP                    2200 Ross Avenue, Suite 3600
                                                 Dallas, TX 75201-7932
                                                 Telephone:      (214) 855-8000
                                                 Facsimile:      (214) 855-8200

                                                 Counsel for Defendants Charles Schwab &
                                                 Co., Inc., Walter W. Bettinger, II,and Kevin
                                                 Lewis




74079644.1                                    -2-
Case 4:18-cv-00548-ALM-KPJ Document 16 Filed 02/27/19 Page 3 of 3 PageID #: 61



                                                 Respectfully submitted,



                                                   /s/ Ty Clevenger
                                                     Ty Clevenger
                                                     State Bar No. 24034380
                                                     tyclevenger@yahoo.com
                                                 P.O. Box 20753
                                                 Brooklyn, NY 11202
                                                 Telephone: (979) 985-5289
                                                 Facsimile: (979) 530-9523

                                                     Steven S. Biss
                                                     Virginia Bar No. 32972
                                                     stevenbiss@earthlink.net
                                                 300 West Main Street, Suite 102
                                                 Charlottesville, VA 22903
                                                 Telephone: (804) 501-8272
                                                 Facsimile: (202) 318-4098
                                                 (Application for Admission Pro Hac Vice
                                                 to be filed)

                                                 Counsel for Plaintiffs Chapwood Capital
                                                 Investment Management, LLC
                                                 and Ed Butowsky

                                 CERTIFICATE OF SERVICE

         This pleading, Joint Status Report, was served in compliance with Rule 5 of the Federal

Rules of Civil Procedure via the Court’s ECF system, on February 27, 2019:

             Ty Clevenger                            Steven S. Biss
             P.O. Box 20753                          300 West Main Street, Suite 102
             Brooklyn, NY 11202-0753                 Charlottesville, VA 22903
             Phone: (979) 985-5289                   Phone: (804) 501-8272
             Fax: (979) 530-9523                     Fax: (202) 318-4098
             Email: tyclevenger@yahoo.com            Email: stevenbiss@eartlink.net




                                                                 /s/ Kyle Schindler
                                                                   Kyle Schindler




74079644.1                                     -3-
